Exhibit 10.15

SECOND AMENDMENT TO OEM LICENSE AGREEMENT

This Second Amendment to the OEM License Agreement (hereinafter referred to as
the “Second Amendment”), effective as of February 1st, 2013, by and between
THERMOANALYTICS, INC. (the “Company”) located at 23440 Airpark Boulevard,
Calumet, Michigan 49913 and EXA CORPORATION, located at 55 Network Drive,
Burlington, Massachusetts 01803 (the “Licensee”) (jointly referred to as the
“Parties”; each separately as a “Party”), amends the OEM Licensee Agreement
between the parties dated October 26th, 2006 (the “Agreement”). as previously
amended on June 10, 2011 (the “First Amendment”).

WHEREAS, the Parties have been engaged in a successful OEM license arrangement
pursuant to which Licensee has marketed and sold the Derivative Product (as
defined in the Agreement); and

WHEREAS, the Parties wish to expand the licensing model pursuant to which the
Derivative Product may be licensed to End Users to include (in addition to the
current Platforms) the Per Hour Offerings (as defined below) on the terms set
forth herein; and

WHEREAS, the Parties wish to engage in a joint research and development effort
to develop and improve battery cell modeling capability on the terms set forth
herein;

NOW, THEREFORE, on consideration of the ongoing obligations set forth in the
Agreement and the mutual covenants set forth in this Second Amendment, the
Parties agree as follows:

1.        Except to the extent defined in this Second Amendment, the capitalized
terms used herein are defined in the Agreement. Except as set forth in this
Second Amendment, the Agreement as previously amended shall remain in full force
and effect. In the event that there is a conflict between any provision of the
Agreement and this Second Amendment, the conflicting terms set forth in this
Second Amendment shall govern.

PART I.        THE PER HOUR OFFERINGS

2.        Description of the Per Hour Offerings. In addition to the licensing
model described in the Agreement, which shall remain in effect, the Parties
agree that Licensee may offer the Cloud Offering and the Customer Site Offering
as described below (together, the “Per Hour Offerings”).

a.        The Cloud Offering. Licensee may, on a per hour basis, perform or
enable simulations for end users utilizing the Derivative Product either coupled
to Licensee’s PowerFLOW product or on a standalone basis from servers hosted by
Licensee or its designee (the “Cloud Offering”). Licensee shall be authorized to
run an unlimited number of instances of the Cloud Offering from its data centers
and Company hereby licenses Licensee to do so.



--------------------------------------------------------------------------------

b.        The Customer Site Offering. Licensee may, on a per hour basis, enable
simulations by end users utilizing the Derivative Product coupled to Licensee’s
PowerFLOW product at the end user’s site (the “Customer Site Offering.”)

3.        Per Hour Offering Compensation. Although Licensee is free to charge
any amount for use of the Cloud Offering or the Customer Site Offering,
Company’s Per Hour Offering royalties shall be based on the metrics set forth in
this Section 3. As used herein,

a.        “Hours” means the total number of core hours that the Cloud Offering
and/or the Customer Site Offering are actually in use by paying end users.

b.        “Paid Block Licenses” means the 7 PowerTHERM4 licenses for the
Derivative Product that Licensee purchases for consulting projects and customer
simulations, for which, as of the date of this Second Amendment, Licensee pays
$** in annual license fees.

c.        “Per Hour Offering Hourly Rate” means the per hour license charge for
Per Hour Offering usage, which shall equal the Company’s nominal list price (as
set forth in Section 9 of the First Amendment) for an eight-core RadTherm
license (that is, one Annual Floating Client + Solver plus seven Annual Floating
Parallel licenses) and a Solid Conduction license divided by ** (that is, ** x
** x **). Which based on the current nominal list prices would equal ($** + ($**
x 7) + $**)/** = **/core hour. The per hour license charge for pre-processing
(or stand-alone) usage will be at the same rate per hour. Should Company offer
RadTherm licenses in configurations that include more than a total of eight
cores per Client + Solver, License may, at its option, calculate the Per Hour
Offering Hourly Rate based on the cost of such licenses and number of available
cores. For simulations involving a Thermal Comfort license, the Per Hour
Offering Hourly Rate shall be increased by the Company’s current nominal list
price for the applicable annual floating license(s) divided by ** (that is, ** x
**). Which based on the current nominal list price would equal $**/** = $**.
This definition shall be used solely for the purpose of calculating monies due
to Company pursuant to the Per Hour Offerings. Nothing in this definition shall
be construed to limit Licensee or its customers from deploying the Derivative
Product in any available core configuration. Consistent with Section 2 of the
First Amendment, the Per Hour Offering Hourly Rate for Academic Licenses shall
be ** percent (**%) of the Per Hour Offering Hourly Rate described immediately
above.

d.        “Prepaid Simulation Hours” means the number of hours of simulation
capacity of Licensee’s Paid Block Licenses.

e.        “Royalty-Bearing Per Hour Offering Revenue” means Per Hour Offering
Hourly Rate times [Hours minus Prepaid Simulation Hours].

**        This material was omitted pursuant to a request for confidential
treatment and was separately filed with the SEC on April 9, 2013

 

- 2 -



--------------------------------------------------------------------------------

Royalties payable to Company based on Royalty-Bearing Per Hour Offering Revenue
shall be computed based on the discount table set forth in Exhibit C (as
amended) to the Agreement, provided that, in order to calculate the appropriate
discount rate, Royalty-Bearing Per Hour Offering Revenue, revenue from
traditional Object Code licenses and the cost of paid block licenses shall be
aggregated. Monthly reports provided pursuant to Article 6.0 of the Agreement
shall include the applicable number of Hours, Prepaid Simulation Hours and
Royalty-Bearing Per Hour Offering Revenue from the Per Hour Offerings for the
relevant month.

4.        Per Hour Offering Support. Company shall provide support and
maintenance for the Per Hour Offerings on the terms set forth in the Agreement.
Royalties payable pursuant to the Agreement, including Section 3 of this Second
Amendment, shall constitute full payment for such support and maintenance.

5.        Large Customer Discount Pricing. Company understands and agrees that,
in order to obtain the business of certain high volume customers, Licensee may
need to offer discounts that may not be feasible at the current Per Hour
Offering Hourly Rate. In such cases, Company agrees to negotiate in good faith a
discounted Per Hour Offering Hourly Rate on a customer-by-customer basis.

PART II.        THE BATTERY MODEL PARTNERSHIP

6.        Description of Battery Model Software. As used herein, the term
“Battery Model Software” means computer software that enables a user to simulate
the electro-thermal performance of various battery cell designs.

7.        Battery Model Software Development Program. The Parties, each at their
own expense, agree to collaborate on the development of the Battery Model
Software. Each Party will assign one or more employees to participate in the
Battery Model Software project (the “Project”), which employees shall constitute
the “Team.” The Team will develop and maintain a Battery Model Software product
roadmap and decide on the capabilities to be developed and the development
timeline. Utilizing resources from their employers, the members of the Team will
make good faith efforts to develop and productize the Battery Model Software.
All decisions of the Team shall be by consensus and each Party reserves the
right to dissent from any recommendation of the Team without liability to the
other Party.

8.        Battery Model Software Validation. The Parties will jointly design the
Battery Model Software validation protocols and procedures, including the
validation data set, product testing methodologies and quality assurance
protocols.

9.        Ownership of the Battery Model Software.

a.        As used herein, “Jointly-Owned Intellectual Property” means (i) any
trade secrets, technical data, designs, concepts, processes, formulae, know-how
and information, copyright, patent or other intellectual property rights
relating to the Battery Model Software developed pursuant to the Project; “Use”
means the right to use, practice, make, have made,

 

- 3 -



--------------------------------------------------------------------------------

reproduce, modify, enhance, upgrade, create derivative works, import, export,
copy and sell, offer for sale, license and/or sublicense, except as otherwise
provided in this Second Amendment.

b.        Except as set forth herein, the Parties shall jointly own all
Jointly-Owned Intellectual Property and may Use such Jointly-Owned Intellectual
Property as it sees fit without the obligation to account to the other Party for
such Use, provided that the Parties shall cooperate to seek patent protection
for such Jointly-Owned Intellectual Property pursuant to Section 10 hereof or,
where they agree that such patent protection is not appropriate, shall maintain
such Jointly-Owned Intellectual Property as trade secrets, only disclosing the
same pursuant to an agreement with appropriate non-disclosure provisions.

c.        Notwithstanding the foregoing, the interface between the Battery Model
Software and the Derivative Product shall be owned by Company, subject to a
royalty-free license to Licensee to use such interface in connection with using
and sublicensing the Derivative Product on the terms set forth in the Agreement.

10.        Patent Reporting and Prosecution.

a.        At the request of either Party, the Parties shall meet to discuss
whether to pursue patent protection for any inventions or processes included in
the Jointly-Owned Intellectual Property and to decide which Party shall take the
lead in prosecuting the patents (the “Patent Prosecuting Party”). The cost of
patent prosecution shall be divided equally between the Parties. The Patent
Prosecuting Party shall provide the other Party quarterly reports disclosing the
status of its efforts to prosecute the patents and patent applications that are
a part of the Jointly-Owned Intellectual Property. In the event that the Patent
Prosecuting Party abandons the prosecution or maintenance of any patent of the
Jointly-Owned Intellectual Property, including the failure to pay any applicable
United States maintenance fee or any applicable foreign fee, the Patent
Prosecuting Party shall first notify the other Party of such intention and the
other Party, at its option, may obtain the prosecution file and prosecute or
maintain any such patent that is part of such Jointly-Owned Intellectual
Property at its sole cost and expense and, at the other Party’s written request,
the former Patent Prosecuting Party shall assign any such patent and all of its
right, title and interest therein to the other Party.

b.        The Patent Prosecuting Party shall direct its patent counsel to
provide the other Party for review and comment all drafts of its patent filings
and responses no later than 60 days before the applicable deadline, and all
related communications as soon as reasonably possible following receipt or
generation.

c.        The Parties agree that each may use the same patent counsel and/or
patent preparation service and hereby waive any claims of conflict of interest.
All reports and communications under this Section which are not public filings
or notices are Confidential Information of both Parties.

d.        In the event that one of the Parties decides that it does not wish to
pursue the prosecution of any patents that are a part of the Jointly-Owned
Intellectual Property and such

 

- 4 -



--------------------------------------------------------------------------------

Jointly-Owned Intellectual Property cannot, by its nature, be maintained as a
trade secret, then the other Party shall have the right to prosecute such
patents and the first Party shall assign to the other Party all of its right,
title and interest therein. Upon issuance of any such patent, the Party that
owns such patent, at the request of the non-owning Party, shall offer the
non-owning Party a non-exclusive, royalty-bearing license to Use the patented
invention or process on commercially reasonable terms.

11.        Battery Model Software Information Sharing. Each Party, to the extent
permitted by its agreements with its customers, will share technical information
about the Battery Model Software obtained from its customers with the other
party.

12.        Infringement Claims.

a.        Each Party shall provide the other Party with prompt notice of any
alleged, actual or threatened infringement or other improper use of any
Jointly-Owned Intellectual Property of which such Party becomes aware. Upon
discovery of such infringement, the Parties agree to confer and decide upon an
appropriate course of action.

b.        Each Party retains the right, but not the obligation, to take action
to institute and prosecute any actions for any infringement or alleged
infringement, and otherwise to take appropriate action with respect to
Jointly-Owned Intellectual Property. In the event that both Parties wish to
participate in such action, they shall share jointly in the costs and expenses
of prosecuting such action and in the amount recovered through such proceedings.
In the event that one Party wishes to take any such action (the “Prosecuting
Party”) but the other Party declines to do so, the other Party shall join such
proceeding if necessary as a party and shall provide the Prosecuting Party with
all reasonably requested assistance in connection with such proceedings, and the
Prosecuting Party shall reimburse the other Party’s reasonable out-of-pocket
costs of providing such assistance. The Prosecuting Party shall be solely
responsible for all costs and expenses (including attorneys’ fees) of
prosecuting such actions. Unless otherwise agreed in writing, any damages, costs
or other amounts recovered through such proceedings for such purposes shall be
retained by the Prosecuting Party. Notwithstanding the foregoing, in no event
shall a Party be required to participate in any action that in its reasonable
judgment jeopardizes its relationship with an important customer or vendor.

13.        Termination for Convenience. Each Party reserves the right to
terminate the Project without liability to the other Party for any reason or no
reason upon thirty (30) days’ written notice to the other Party. Upon the
effective date of any such termination, Company and Licensee shall provide each
other with copies of fully documented source code for and technical information
about the Battery Model Software that is in its possession. Each Party may use
such source code and information to continue its independent development of
battery model software or other software and neither Party shall have any rights
to the other Party’s post-termination developments except as may be required by
applicable law (for example, the Parties are co-inventors under applicable
patent law of a post-termination invention based on pre-termination research and
development activities). Termination of the Project shall not affect the
Parties’ rights or obligations under other aspects of the Agreement; the
Parties’ rights accruing prior to termination (for example, ownership and
licensing rights to software developed pursuant to the Project prior to
termination) shall survive such termination.

 

- 5 -



--------------------------------------------------------------------------------

14.        Applicability of the Agreement. For the avoidance of doubt, to the
full extent applicable, the provisions of the Agreement (including, by way of
example but not limitation, Articles 10.0, 11.0, 14.0, 16.0, and 17.0) shall
govern the conduct of the Project and the Parties’ legal obligations thereunder.

EACH OF COMPANY AND LICENSEE ACKNOWLEDGES HAVING READ THE TERMS AND CONDITIONS
SET FORTH IN THIS SECOND AMENDMENT, UNDERSTANDS ALL TERMS AND CONDITIONS
CONTAINED THEREIN, AND AGREES TO BE BOUND THEREBY.

 

THERMOANALYTICS, INC.     EXA CORPORATION

BY:

 

/s/ Keith Johnson

    BY:  

/s/ Edmond L. Furlong

NAME:

 

Keith Johnson

    NAME:  

Edmond L. Furlong

TITLE:

 

CEO/President

    TITLE:  

COO/CFO

PHONE:

 

906-482-9560

    PHONE:  

781-560-0220

 

- 6 -